Citation Nr: 0822500	
Decision Date: 07/09/08    Archive Date: 07/14/08

DOCKET NO.  07-26 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a compensable disability rating for chronic 
tonsillitis.


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Associate Counsel 




INTRODUCTION

The veteran served on active duty from January to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision that denied the 
veteran's claim for a compensable disability rating for 
chronic tonsillitis.  


FINDING OF FACT

The medical evidence does not show that the veteran has 
hoarseness with inflammation of the cords or mucous 
membranes.


CONCLUSION OF LAW

Criteria for a compensable rating for chronic tonsillitis 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.97, Diagnostic Code (DC) 6516 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Rating

Disability ratings are determined by applying a schedule of 
ratings that is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
the limitation of activity imposed by the disabling condition 
should be emphasized.  See 38 C.F.R. § 4.1.  Examination 
reports are to be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  See 38 
C.F.R. § 4.2.  Where there is a question as to which of two 
disability evaluations shall be applied, the higher 
evaluation is to be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.  See 38 C.F.R. 
§ 4.7.

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  It is also noted that staged ratings are appropriate 
for an increased rating claim whenever the factual findings 
show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The veteran was awarded a noncompensable initial rating for 
chronic tonsillitis in June 1969.  He contends that his 
disability has increased in severity and maintains that he is 
now entitled to a compensable rating for his chronic 
tonsillitis. 

The veteran's chronic tonsillitis has been assigned a 
noncompensable rating under 38 C.F.R. § 4.97, Diagnostic Code 
6599-6516, for chronic laryngitis.  The Board notes that when 
an unlisted condition is encountered, it is permissible to 
rate that condition under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  When an unlisted disease, injury, or 
residual condition is encountered, requiring rating by 
analogy, the diagnostic code number will be "built-up" by 
using the first two digits of that part of the rating 
schedule which most closely identifies the part, or system, 
of the body involved and adding "99" for the unlisted 
condition.  See 38 C.F.R. § 4.27.

Under Diagnostic Code 6516, a 10 percent rating may be 
assigned upon a showing of hoarseness with inflammation of 
the cords or mucous membrane.  A 30 percent rating is 
assigned when there is evidence of hoarseness with thickening 
or nodules of the cords, polyps, submucous infiltration, or 
pre-malignant changes on biopsy.  See 38 C.F.R. § 4.97 DC 
6516.

At the veteran's September 2006 VA examination, the examiner 
noted no complaints of interference with nose-breathing, 
purulent discharge, dyspnea at rest or on exertion, speech 
impairment, or vocal impairment.  After completing a physical 
examination of the veteran, the examiner noted no adenopathy 
within the pharynx, a normal direct laryngoscopy exam, and 
vocal cords with good movement and no visible lesions.  
Furthermore, the examiner noted that the veteran had not 
complained of hoarseness or dysphonia, and he found the 
veteran's larynx to be completely normal. 

VA treatment records also fail to show the symptomatology 
required for a grant of chronic tonsillitis, namely 
hoarseness with inflammation of the cords or mucous 
membranes.  In February 2006 the veteran complained of 
tonsillitis and right upper quadrant pain episodes after 
meals, which the treating medical professional attributed to 
his elevated liver enzymes most likely due to a fatty liver.  
There was, however, no showing of hoarseness.  In December 
2006 the veteran sought treatment for right ear pain and a 
sore throat, and the medical professional notes a diagnosis 
of gastroesophageal reflux disease (GERD) and chronic 
tonsillitis due to GERD.  Again, there is no showing the 
veteran's symptomatology reflects a finding for hoarseness. 
The veteran's claims file is otherwise void of any evidence 
showing treatment for residuals of the veteran's tonsillitis.  

Given the evidence as outlined above, the Board finds that a 
compensable rating cannot be assigned under Diagnostic Code 
6516 as there is no evidence, medical or otherwise, of 
hoarseness with inflammation of cords or mucous membrane.  As 
such, the veteran's claim is denied.

II. Duties to Notify and Assist

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of 
award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 
(2006).  

Additionally, for an increased-compensation claim, section 
5103(a) requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).   Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, 22 Vet. App. at 43-44.

In the present case, notice was provided by a letter dated 
September 2006, which apprised the veteran of the four 
Pelegrini II criteria as outlined above.  The veteran's 
December 2006 rating decision apprised him that a 
"noncompensable evaluation is assigned unless there is 
hoarseness with inflammation of cords or mucous membranes."  
See 38 C.F.R. § 4.97 DC 6516 (explaining that "[h]oarseness, 
with inflammation of cords or mucous membranes" is required 
to receive a 10 percent rating for chronic laryngitis); see 
also 38 C.F.R. § 4.27 (allowing analogous ratings for 
unlisted conditions).  The veteran's claim was subsequently 
readjudicated by a July 2007 statement of the case.  
Furthermore, in his July 2006 VA examination, the veteran 
denied any hoarseness and the examiner reported his larynx to 
be "completely normal."  Accordingly, the Board finds that 
a reasonable person under the facts of this case could be 
expected to know and understand the types of evidence 
necessary to show a worsening or increase in the severity of 
chronic tonsillitis and the effect of that worsening on 
employment and daily life.  Accordingly, there has been no 
resulting prejudice to the veteran.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

With respect to the duty to assist, VA and private treatment 
records have been obtained.  The veteran was also provided 
with a VA examination (the report of which has been 
associated with the claims file).  Additionally, the veteran 
was offered the opportunity to testify at a hearing before 
the Board, but he declined.  Accordingly, VA's notice and 
assistance obligations are satisfied.  






 
ORDER

A compensable rating for chronic tonsillitis is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


